___________

                                    No. 96-1529
                                    ___________

Michael C. Johnson,                     *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
United States of America,               *
                                        *         [UNPUBLISHED]
              Appellee.                 *

                                    ___________

                      Submitted:    October 17, 1996

                           Filed:   October 22, 1996
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Michael Johnson appeals from the district court's1 order denying his
28 U.S.C. § 2255 motion.     We affirm.


     Johnson was originally sentenced to 78 months imprisonment and four
years supervised release; the prison term was later reduced to 21 months
pursuant to Federal Rule of Criminal Procedure 35(b), but the supervised
release period remained the same.      He argued his supervised release period
should also have been reduced.         We conclude the court's discretionary
decision not to modify the sentence with respect to supervised release
could not be considered a violation of law warranting habeas relief, as the
four-year supervised release term was within the statutory limits for




     1
     The HONORABLE CAROL E. JACKSON, United States District Judge
for the Eastern District of Missouri.
Johnson's Class B felony.      See 18 U.S.C. § 3583(b) (limits on supervised
release depending on class of felony; Class B felony carries five-year
limit); Goff v. United States, 965 F.2d 604, 605 (8th Cir. 1992) (per
curiam) (decision to grant or deny Rule 35(b) motion is entirely within
district court's discretion).


       We further conclude that Johnson's ineffective-assistance claim was
properly rejected, as Johnson did not show that his attorney's failure to
call   certain   witnesses   prejudiced     his   defense.   See    Strickland   v.
Washington, 466 U.S. 668, 687, 694 (1984).        Johnson abandoned his remaining
claims--that     falsified   information,    forged    signatures   and    perjured
testimony were used against him, and that his pretrial motions were denied
without review or opportunity to object--by not discussing them in his
appellate brief.       See Fed. R. App. P. 28(a); see also Jasperson v.
Purolator Courier Corp., 765 F.2d 736, 740-41 (8th Cir. 1985).            We do not
consider Johnson's claims raised for the first time on appeal.            See Fritz
v. United States, 995 F.2d 136, 137 (8th Cir. 1993), cert. denied, 510 U.S.
1075 (1994).     We deny his motion for appointment of counsel.


       Accordingly, we affirm.


       A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-